DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Drawings
The replacement drawings filed 5/13/22 have been entered into the file record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Peng et al. (U.S. Patent No 8,507,114 B2).
Regarding claim 1, Peng et al. disclose a perpendicular magnetic recording medium (Figure 4 and col. 7, lines 22 – 42) comprising a perpendicular magnetic recording layer (element 131) and a cap layer (element 132) covering the perpendicular magnetic recording layer, wherein the perpendicular magnetic recording layer 131 contains a granular structure having CoPt alloy magnetic crystal grains and a non-magnetic grain boundary oxide (col. 4, lines 38 – 54 and col. 5, lines 39 – 58); the cap layer 132 contains a granular structure having CoPt alloy magnetic crystal grains and a magnetic grain boundary oxide (ibid); the CoPt alloy magnetic crystal grains in the cap layer contain Co in a range of 65 at% or more and 90 at% or less and Pt in a range of 10 at% or more and 35 at% or less (ibid; Co3Pt); and the volume fraction of the magnetic grain boundary oxide to the entire cap layer is 5 vol% or more and 40 vol% or less (col. 5, line 59 bridging col. 6, line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peng et al. as applied above, and further in view of Racine et al. (U.S. Patent App. No. 2006/0234091 A1).
Peng et al. is relied upon as described above.  Regarding claim 2, Peng et al. further disclose CoPtX grains as known in the art, but fails to be explicit about what elements ‘X’ encompasses.  Regarding claims 3 – 6, while Peng et al. disclose magnetic Co, Ni, Fe oxides or nitrides as the segregant, Peng et al. fails to disclose using rare earth (RE) based magnetic segregants.
Regarding claim 2, the Examiner deems that CoPt grains and CoPtX grains meeting the claimed limitations are known functional equivalents in known ternary alloys for use in perpendicular magnetic recording (PMR), as taught by at least Racine etal. (Paragraphs 0038 – 0044 and Figure 2).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, using a ternary alloy meeting the claimed elemental limitations versus a binary CoPt alloy are functional equivalents in the field of known perpendicular magnetic CoPt-based grain materials for use in PMR.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the exact amount of each component (Co, Pt, and additive ternary element), the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact alloy percentages through routine experimentation, especially given the teaching in the cited art regarding the acceptability of 50 – 75% Co and 25 – 50% Pt for the grain material.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Peng et al. to utilize a CoPtX ternary alloy meeting the claimed limitations in claim 2, as such an alloy is an art recognized functionally equivalent alloy to the CoPt, Co3Pt and CoPtX alloys explicitly disclosed in the Peng et al. disclosure.
Regarding claims 3 - 6, while Peng et al. disclose Fe, Ni and Co based magnetic segregants, Peng et al. fails to disclose RE magnetic segregants meeting the claimed limitations.
However, the Examiner deems that RE based magnetic segregants and the disclose Co, Ni, or Fe-based magnetic segregants are known functional equivalents in suitable segregant materials for use in PMR, as taught by Racine et al. (Paragraphs 0029 – 0035 and 0042 – 0047).  Racine et al. further disclose that the use of multicomponent oxide segregants, including those utilizing magnetic RE segregant materials, can produce segregants having excellent resistivity between the grains for HAMR PMR (at least Paragraphs 0043 – 0046).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the claimed magnetic RE-based segregant materials and the Fe, Co, Ni-based magnetic segregant materials disclosed in Peng et al. are functional equivalents in the field of known, suitable magnetic segregant materials for use in PMR.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 13, 2022